              CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 1 of 13

                                                                                         LOc(h m*
                                  I.INITED STATES DISTRICT COIIRT
                                       DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA.                               INFORMATION

                         Plaintiff,

                                                         18 U.S.C. $ 1343
         V.


JEFFREY FRANK HORNER

                         Defendant.

         THE UNITED STATES ATTORNEY CHARGES THAT:

                                           INTRODUCTION

         At times relevant to the Information:

                  Administration of Benefits for Disabled Veterans and Others

         1.       The United States Department of Veterans Affairs     ("VA") provided financial

benefits to eligible veterans.

         2. As part of the VA, the Veterans Benefits Administration                     ("VBA")

administers programs thatprovide benefits to eligible veterans and their families, including

educational assistance, home loans, disability compensation, pensions, and burial and death

benefits.

         3.       To assist   a   veteran who was unable to manage his finances, the VA appointed

a   fiduciary to administer these benefits for the veteran's benefit. As the legal custodian of

the veteran's benefits, the fiduciary was required to use the benefits according to the

beneficiary's best interests. A fiduciarywas requiredto administer funds


                                                                                         MAY 2   ?   2020

                                                                                      U.S. DISTRTCT COURT MPLS
                                    CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 2 of 13




                          regulations, provide proof of compliance with fiduciary requirements, and inform the       VA

                          of certain changes to the beneficiary's estate.

                                   4.        A fiduciary was requiredto sign a fiduciary agreementpriorto being certified

                          as a   fiduciary. In that    agreement, the fiduciary acknowledged, among other things, that

                          the fiduciary must:

                                   a.        Use the funds for the beneficiary and his or her recognized dependent;
                                   b.        Submit periodic accountings of all of the beneficiary's funds received and
                                             used;
                                   c.        Not commingle beneficiary funds with the fiduciary's or anyone else's;
                                 . d.        Not borrow, loan, or gift funds belonging to the beneficiary; and
                                   e.        Not receive any form of remuneration or payment in connection with
                                             rendering fiduciary services on behalf of the beneficiary except for an
                                             authorized commission.

                                   5.        The United States Social Security Administration ("SSA") provided

                          financial benefits eligible people, including those suffering from a disability.

                                   6.        The United States Office of Personnel Management ("OPM") provided

                          disability retirement benefits through the Federal Employees Retirement System

                          ("FERS").




i--t:xi"tigta
t;                                       '
I
|
          rl'.
                 '''ir.     11 rt
                                ;t{t,    :
                                         i
!l
I   a;qr* tfiuoc TJtsrerg.e             uI
-''s%e*"-_*.i
            CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 3 of 13




                          Defendant JEFFfuEY    FMNK HORNER

        7.      Defendant JEFF'REY FRANK HORNER resided                in the District of
Minnesota and elsewhere, including Wisconsin and Georgia.

        8.      Defendant HORNER owned and operated HORNER PAYEE SERVICES

and RENROH Enterprises        LLC from at least in and around 2013 until in and around

2018.

        9.      Defendant HORNER served as a fiduciary for disabled veterans who resided

in the District of Minnesota and elsewhere. In his capacity as their fiduciary, defendant

HORNER was responsible for managing'the veterans' VA benefits. Defendant

HORNER was also responsible for administering benefits the victims received from SSA

and OPM.

                                        The Victims

        10.     Victim A, whose identity is known to the United States Attorney, resided in

East Bethel, Minnesota and elsewhere. Victim A was a veteran who suffered from bipolar

disorder.

        11.     Victim B, whose identity is known to the United States Attorney, resided in

Minneapolis, Minnesota. Victim B was a veteran who suffered from Parkinson's disease

and schizoaffective disorder.
         CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 4 of 13




         12.     Victim C, whose identity is known to the United States Attorney, resided in

Minneapolis, Minnesota and elsewhere. Victim          A was a veteran who suffered       from

depression, among other illnesses.

         13.     VictimD, whose identity is knownto the United   States   Attorney, was Victim

A's son and was eligible to receive Victim A's VA benefits. Victim D was also eligible

to receive his own SSA benefits. Victim D resided in Iowa.

                                    The Scheme to Defraud

         14.     Beginning no later than in and around April 2010, and continuing until at

least in and around September 2018, in the State and District of Minnesota and elsewhere,

the defendant,

                               JEFFREY FRANK HORNER,

did knowingly and unlawfully devise and execute a scheme to defraud the VA, the SSA,

and the OPM, and veterans entitled to these agencies' benefits, including Victims A, B, C,

and   D, and to obtain money and properfy from them by means of materially false          and

fraudulent pretenses, representations, promises, and material omissions, as described

below.

         15. It was part of the scheme that defendant HORNER              gained access to the

victims' government funds by becoming their representative, as fiduciary for veterans

receiving VA benefits and as representative payee for recipients of OPM and SSA funds.

         16.     In furtherance of the scheme, defendant HORNER established and used at

Ieast 12 bank accounts in his own name and in the names of his businesses, including
         CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 5 of 13




HORNER PAYEE SERVICES and RENROH Enterprises LLC, to transfer and conceal

funds intended for Victims A, B, C, and D, which he diverted to his own use.

       L7.     Defendant HOR]\ER then submitted false and fraudulent documentation to

govemment agencies claiming to have expended the money for the benefit and at the

direction of the victims. In some cases. defendant HORNER submitted documentation

for expenditures for the victims' benefit, when in fact defendant HORNER intended to

and did spend these funds for his personal   use. Defendant IIORNER submitted the false

and fraudulent forms and supporting documentation to government agencies including the

VA through multiple means, including by email.

       18.     In furtherance of the scheme, defendant HORNER transmitted and caused

to be transmitted writings, signs, signals, pictures, and sounds by means of wire
communication in interstate and foreign commerce, including checks defendant HORNER

wrote for his own benefit and then concealed from the issuing govefirmental agencies.

Some examples of these checks are set forth in the table below and described in the

paragraphs that follow:

   Date of Check          Victim    Payee/Purpose Claimed by Horner          Amount
   (on or about)                         in False and Fraudulent          (approximate)
                                         Documentation to VA
 November 5.2012       Victim B    American Cancer Societv                       $15.000
 March lI,20I3         Victim B    Minnesota Military Family                      $5,000
                                   Foundation
 June 4.2013           Victim A    Victim A                                       $7.200
 July 5,2013           Victim D    Victim D                                       s7.s00
 February 6,2014       Victim B    American Red Cross                             $8,500
 June 12.2014          Victim C    Victim C's landlord                            $4,000
 September 2.2014      Victim A    Victim A car loan payment                      $2,500
                                              5
        CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 6 of 13




 June 30, 2015            Victim B    Wounded Warrior Foundation                       $2,016.53
August 21,2015            Victim B    American Cancer Societv                            $15.000

       19.    Between on or about September 24, 2072, and September 3, 2018, the

defendant HORNER diverted at least $365,374.69, in government funds intended for the

victims to his personal use. These included approximately $233,438.76, in benefits from

the VA, approximately $84,219.16, in benefits from the SSA, and approximately

$47,716.77, from the OPM intended for the benefit of Victims A, B, C, and D, as furttrer

described below.

            Defendant Horner Steals Funds Intendedfor the Benefit of Victim A

       20.    For the putpose of executing and attempting to execute the above-described

scheme and artifice to defraud, defendant HORNER assumed the role            of fiduciary for

Victim A on or about April 26,2010. In this capacity, defendant HORNER had               access


to VA, SSA, and OPM funds intended for the benefit of Victim A and Victim A's son,

Victim D.

        21.   On or about December 30,zll3,defendant IIORNER submitted a signed

VA form accounting for       expenditures for the benefit of Victim   A   and Victim   A's   son

between 2012      and20l3. In that form,   defendant HORNER falsely claimed to have spent

approximately $7,200, for the care of Victim A's son, when in fact, he diverted these funds

to his personal   use.   On or about March 12,2014, defendant HORNER submitted a signed

amended   VA form accounting for the same period and a letter, which falsely claimed that

the $7,200 expenditure was for Victim A's son's care, andthat Victim A also received SSA
         CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 7 of 13




and OPM funds, which he deposited into savings.

       22.       On or about January 14,2015, defendant HORIIER sent an email from

Georgia to a     VA   examiner in Wisconsin containing a signed   VA form   accounting for

expenditures of funds intended for Victim     A's benefit between 2013 and 2014. On or

about March      I9,20I5,   defendant HORNER submitted via email an amended, signed    VA

form accounting for expenditures that included the period from in or around 2013 and20I4.

Defendant HORNER falsely claimed that at least $19,668, of these expenditures were for

VictimA's benefit-specifically for Christmas expenditures, travel andvacation, furniture,

and clothing, among other     things. In fact, as defendant HORNER well knew,   he diverted

those funds to his personal use.

       23.   '   On or about August I7,20L6, defendant HORNER submitted a VA form

purporting to have made payments of approximately $6,625, in       VA and SSA funds for

Victim A's benefit for a car payment and gifts. In fact, as defendant HORNER well

knew, he diverted these funds to his personal use.

       24.       On or about October 5,2016, December 6,2016, and March 30,2017,

defendant HORNER sent falsified bank account statements to a      VA examiner located in

Des Moines, Iowa via email in support of his false accounting of expenditures of Victim

A's funds.                      \

       25.       On or about December L4,2016, defendant HORNER emailed the same

examiner a false      list of expenditures for the benefit of Victim A in support of    his

accounting.
          CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 8 of 13




         26.    Defendant HORIIER continued to take Victim      A's OPM benefits for his

personal use during this   period. For example, on or about August 2, 2016,        defendant

HORNER took approximately $1,450, intended for the benefit of Victim A for his own

benefit by transfening the funds to a realty company to pay for his own rental housing.

Defendant HORIIER also transferred to himself approximately $700 in Victim's A's

funds on or about November 3,2017, and approximately $400 on or about September 3,

2018, which he diverted to his own personal use.

         27.   In total, defendant HORNER diverted at least $139,942.39, in government

funds intended for the benefit of Victim A and her son to his personal use over the course

of the scheme.

            Defendant Horner Steals Funds Intendedfor the Benefit of Victim B

         28.   For the purpose of executing and. attempting to execute the above-described

scheme and artifice to defraud, defendant HORNER assumed the role            of fiduciary for

Victim B on or about September 13,2010. In this capacity, defendant HORIIER had

access   to VA funds intended for the benefit of Victim B.

         29.   On or about January 8,2013, defendant HORNER submitted a signed form

to the VA to account for Victim B's fiduciary account for a period between   20II and20I2.

On the form, defendant HORNER stated, "based on the significant dollar amount held in

regular checking and savings accounts, I have undertaken with the input of the VA staff

and fVictim B] to increase his charitable giving."
         CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 9 of 13




       30.    In   furtherance of the scheme, defendant HORNER made multiple false

representations to the   VA that between on or about November 6,2012, and on or about

July 1, 20L6, he donated more than $209,500, in funds intended to benefit Victim B to

approximately 19 charitable organizations designated       by Victim   B.   Foi example,

defendant HORNER submitted        VA forms falsely attesting to these donations,   as   well   as


falsified copies of checks purporting to be previously disbursed charitable donations. In

fact, as defendant HORNER well knew, he only donated approximately $1,000, to

approximately four designated charities, and did so using Victim     A's funds, which he

presented as charitable donations from Victim    B.   Defendant HORNER diverted all            of

the funds he claimed were donated to charity belonging to Victim B to defendant

HORNER's personal use.

       31.    Among the false representations defendant IIORNER made in furtherance

ofthe scheme was on or about December 3I,20I5,when defendant HORNER sent emails

from Georgia to a VA examiner in Wisconsin containing what HORNER claimed were

digital images of eight checks submitted as charitable donations on behalf of Victim B.

Defendant HORNER sent modified images of the real checks to support his false claims.

       32. It was also in furtherance of the scheme that defendant HORNER
established three certificates of deposit (CDs) in Victim B's name, which he funded with

approximately $100,000, in VA funds belonging to Victim B through checks dated or about

August 30,   2013. On or        about June   8, 2015,   defendant HORNER transferred

approximately $101,432.66, from these CDs (including interest) to another account in his
         CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 10 of 13




control. Between on or about June 8, 2015, and on or about April 14,2016, Defendant

HORNER transferred these funds to yet another account in his control and then diverted

them to his personal use.

         33.   Defendant HORNER continued         to draw upon his access to Victim B's

benefits for his personal use even after he knew he was no longer authorized to act        as


Victim B's financial representative. For example, on or about March I8,2016, defendant

HORNER transferred approximately $1,000 in funds intended for the benefit of Victim B

via internet transfer to an account under his control for HORNERts personal benefit.

         34.   In total, Defendant Horner diverted at least $21I,432.30, in government

funds intended for Victim B's benefit to his personal use over the course of the scheme.

            Defendant Horner Steals Funds Intendedfor the Benefit of Victim C

         35.   For the purpose of executing and attempting to execute the above-described

scheme and artifice   to defraud, defendant HORIIER assumed the role of fiduciary for

Victim C on or about November     I9,20I0.   In this capacity, defendant HORNER obtained

access   to VA funds intended for the benefit of Victim C.

         36.   On or about March 19, 2015, defendant HORNER sent an email from

Georgia to a VA examiner in Wisconsin containing a signed accounting for expenditure       of

Victim C's funds ftom2012 through 2015. In submitting an accounting for Victim C's

funds, defendant HORNER falsely claimed that he paid Victim C at least $6000, for

"holiday shopping" and "household items," and Victim C's landlord for housing-related

expenses. In fact, defendant HORNER diverted these funds to his own personal use. In
                                             10
          CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 11 of 13




support of this claim, defendant HORI\ER provided falsified copies for some of these

expenditures, including a copy     of a check for $4,000 to a VA examiner. On or about

August L2,20I5, defendant HORNER faxed from Georgia to a VA examiner in Wisconsin

a   falsified copy of a check for $500 purporting to be for Victim C's landlord, when in fact,

as defendant   HORNER knew. he had taken those funds for his own benefit.

         37.    In total, Defendant Horner diverted at least $6,500, in government funds

intended for Victim C's benefit to his personal use over the course of the scheme.

             Defendant Horner Steals Funds Intendedfor the Benefit of Victim D

         38.    For the putpose of executing and attempting to execute the above-described

scheme and artifice to defraud, defendant     HORIIER assumed the role of representative

payee for Victim D on or before JuIy    2,2013. In this   capacity, defendant   HORIIER had

access to SSA funds intended for the benefit of     Victim D.

         39.    In furtherance of the scheme, between on or about JuIy 2,2013, and October

8,2013, defendant HORNER deposited SSA funds intended for Victim D's benefit to               a


bank account under defendant HORNER's control. In total. defendant HORNER

diverted at least $7,500 in SSA funds intended for Victim D's benefit to his personal use.

                                          COUNT      1
                                         (Wire Fraud)

         40.    The allegations contained inparagraphs    1   through 39 ofthis Information are

realleged and incorporated here.




                                               11
        CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 12 of 13




4I.    On or about August 2,2016, in the District of Minnesota and elsewhere, for the

purpose of executing the scheme described above, defendant

                               JEFFREY FRANK HORNER

transmitted and caused to be transmitted writings, signs, signals, pictures, and sounds by

means of wire communication in interstate and foreign commerce, a transmission causing

the diversion of approximately $1,450, in funds intended for the benefit'of Victim A to his

own personal use.

       A11   in violation of Title 18, United States Code, Section 1343.

                                 FORFEITURE ALLEGATIONS

       Count 1 of this Information is incorporated here for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(aXlXC), and Title 28,

United States Code, Section 246I(c).

       As the result of the offense alleged in Count 1 of this Information, the defendant

shall forfeit to ttre United States pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the violations of Title

18, United States Code, Section 1343.

       If   any properfy is unavailable for forfeiture, the United States intends to seek the

forfeiture of substitute properfy as provided for in Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461@).



                                              T2
       CASE 0:20-cr-00090-PAM Document 1 Filed 05/26/20 Page 13 of 13




      A11   in violation of Title 18, United States Code, Sections 1343 and e81(a)(1)(c),

and Title 28, United States Code, Section 2a6I@).




Dated: May 26,2020                                     ERICA H. MaoDONALD
                                                       United States Attornev

                                                       s/   Miranda E. Dugi

                                                       BY: MIRANDA E. DUGI
                                                       Assistant United States Attorney
                                                       Attorney ID No. 5140546 (N\)




                                            13
